Case 4:16-cv-01414 Document 614 Filed on 07/23/19 in TXSD Page 1 of 5

 

The Office of Vince Ryan
County Attorney

 

July 23, 2019

The Honorable Lee H. Rosenthal, District Judge
United States Courthouse

515 Rusk Street, Room 11535

Houston, Texas 77002

Re: Case No. 16-cv-01414; ODonneill et al. v. Harris County, Texas et al.;
In the U.S. District Court for the Southern District of Texas, Houston, Division

Dear Chief Judge Rosenthal:

In accordance with the Court’s Amended Preliminary Injunction, please find the July 13, 2019
through July 21, 2019 weekly report. Of 467 misdemeanor arrestees, there were a total of 32 who
were not present for their initial bail hearing, before a Hearing Officer, within 48 hours of arrest.
Please see below:

 

ae EEE
| Medical-condition 7 . 00013 |
“Mental-illness or Intellectual-disability 00005
“Other reason not present. = 00013 |

| Hearing more than 48 hours after arrest 00001 |

Sincerely,

/s/ Melissa Spinks
Melissa Spinks

1019 Congress, 15th Floor ¢ Houston, Texas 77002 Phone: 713-274-5101 ¢ Fax: 713-755-8924
Case 4:16-cv-01414 Document 614 Filed on 07/23/19 in TXSD Page 2 of 5

Confidential Weekly Status report July 13-21

 

  

 

 

 

 

 

 

 

 

 

 

Defendant —
Name_ ue
HOUSTON
226838601010 9 ut mapa No Housed 2902835 | POLICE
DEPARTMENT
HOUSTON
226839301010 14 u og No Mecca 2031203 | POLICE
° DEPARTMENT
SHERIFFS
225340701010 7/14/2019 | 7/14/2019 DEPARTMENT
223070501010 0:21 13:00 | N° Combative 2946249 | FARRIS
COUNTY
226866701010 7/12/2019 | 7/14/2019 Medical- OUST
203406501010 ie 23:53 18:00 | N° nditi 2199367 | POLICE
ee DEPARTMENT
Mental-
HOUSTON
226883501010 g| 7 ane u etn No Feed 3007499 | POLICE
URES DEPARTMENT
disability
Per HCSO HOUSTON
225655801010 io) 7 ee u ex Oe No defendant is 1942361 | POLICE
. . combative DEPARTMENT
Mental-
HOUSTON
226430401010 i6| 7 eo V ee No mines at 2603415 | POLICE
nrenectual- DEPARTMENT
disability
SHERIFFS
7/15/2019 | 7/15/2019 Medical- DEPARTMENT
1S PASLOIO10 10 0:13 10:00 | N condition 2401271 | FARRIS
COUNTY

 

 

 

 

 

 

 

 

 
Case 4:16-cv-01414 Document 614 Filed on 07/23/19 in TXSD Page 3 of 5

Confidential Weekly Status report July 13-21

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

, BELLAIRE
218913801010 ici ™ en a ann No Medical 2367009 | POLICE
conemon DEPARTMENT
7/15/2019 illnese HOUSTON
226888201010 8 raon | 8S Tate llectaal 1886229 | POLICE
meueemals DEPARTMENT
disability
SHERIFFS
eee OLNNG 7/15/2019 | 7/15/2019 Medical- DEPARTMENT
225811101010 2 3. | No 7 1782219
226071301010 0:15 20:00 condition HARRIS
COUNTY
7/15/2019 | 7/15/2019 Medical- CONSTABLE
226332101010 11 e0 93-00 | NO sondiden 1077820 | cr 4
HOUSTON
217243801010 g| 7 ene u ann No Meaeal 2920998 | POLICE
onemon DEPARTMENT
HOUSTON
226902101010 | @ aa i eo No Medical 2220324 | POLICE
conemon DEPARTMENT
HOUSTON
226902601010 4| eo wv enn No disruptive 2138475 | POLICE
DEPARTMENT
7/16/2019 CONSTABLE
226904901010 7 13-00 No uncooperative 1778122 PCT 7
HOUSTON
226496701010 g| 7 ‘670 7 Oo No combative 3003642 | POLICE
DEPARTMENT

 

 
Case 4:16-cv-01414 Document 614 Filed on 07/23/19 in TXSD Page 4 of 5

Confidential Weekly Status report July 13-21

 

 

 

 

 

 

 

 

 

Mental-
7/16/2019 | 7/17/2019 illness or CONSTABLE
e26P 14101010 6 12:51 7:00 | N° Intellectual- 2238000 | pers
disability
. HOUSTON
226915201010 14 ® oo No combative mn 584951 | POLICE
8 DEPARTMENT
7/17/2019 7/17/2019 combative CONSTABLE
226771301010 5 eat S00 | NO caries 284885 | Con
SHERIFFS
7/17/2019 Medical- DEPARTMENT
226912701010 16 *3-00 | NO ado, 936034 | Pa nris
COUNTY
226297101010 7/17/2019 | 7/18/2019 HOUSTON
226930001010 11 11:41 7-00 No combative 2356643 | POLICE
; DEPARTMENT
SHERIFFS
7/17/2019 | 7/18/2019 . DEPARTMENT
226931701010 9 17:19 10:00 No disruptive 2183420 HARRIS
COUNTY
JACINTO
226933301010 1o| 7 eee u aaeen No Meccal 1611483 | CITY POLICE
conemon DEPARTMENT
a HOUSTON
226937101010 9| @ eso a nanan No ee per 2783466 | POLICE
eso DEPARTMENT
HOUSTON
226919801010 6 i ey | No ear 2041561 | POLICE
conemon DEPARTMENT

 

 

 

 

 

 

 

 

 

 
Case 4:16-cv-01414 Document 614 Filed on 07/23/19 in TXSD

Confidential Weekly Status report July 13-21

Page 5 of 5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HOUSTON
219225201010 14 msn eaner Yes 2937121 | POLICE
: DEPARTMENT
DEPARTMENT
226943201010 10 u on No Mecical- 2930718 | OF PUBLIC
coneme SAFETY
. DEPARTMENT
226943801010 10 u eo No ane 3008087 | OF PUBLIC
“= SAFETY
per HCSO METRO P. D.
226969701010 5 erie aoe No def is 2913917 | CITY OF
, , combative HOUSTON
Mental- SHERIFFS
7/21/2019 illness or DEPARTMENT
2252 22001010 2 10:00 | N° Intellectual- 2956542 | FARRIS
disability COUNTY
HOUSTON
225482001010 9 aa ee No ices 2145630 | POLICE
combanve DEPARTMENT

 

 
